UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6949



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JAMES EDWARD CLARK,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-99-424-A, CA-01-1574-AM)


Submitted:   August 15, 2002                 Decided:   August 26, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Edward Clark, Appellant Pro Se. Paul J. McNulty, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Edward Clark seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2255 (2000).       We have

reviewed the record and the district court’s opinion and find no

reversible    error.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court.   United States v. Clark, Nos. CR-99-424-A; CA-01-

1574-AM (E.D. Va. filed May 1, 2002; entered May 3, 2002).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            DISMISSED




                                 2